

117 HR 2018 IH: To waive certain provisions in the case of an emergency declaration under the Robert T. Stafford Disaster Relief and Emergency Assistance Act.
U.S. House of Representatives
2021-03-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2018IN THE HOUSE OF REPRESENTATIVESMarch 18, 2021Miss González-Colón introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo waive certain provisions in the case of an emergency declaration under the Robert T. Stafford Disaster Relief and Emergency Assistance Act.1.Waiver of certain provisionsIn the case of an emergency declared pursuant to section 501 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5191), the Administrator of the Federal Emergency Management Agency shall not require the application of chapter 83 of title 41, United States Code, with respect to purchases made or contracts issued by Puerto Rico, the District of Columbia, American Samoa, or the Virgin Islands of the United States. 